Wickhem, J.
(dissenting). I dissent solely from that portion of the opinion of the court sustaining the trial court’s order as one made in the interests of justice. While in terms the order purports to be one made in the interests of justice, it is clear to me from an examination of the trial court’s memorandum that the order granting a new trial was based upon a conclusion that the verdict was against the preponderance of the evidence, and that it proceeded from an erroneous view of the law. The memorandum is almost entirely devoted to a discussion of the question whether the verdict is against the preponderance of the evidence, — a wholly im*237material question. Fairly construed, I think the trial court’s conclusion was that since the verdict was against the great weight of the evidence, a new trial should be granted in the interests of justice. Where an order purporting to rest upon the court’s power to grant a new trial in the interests of justice is grounded upon an erroneous view of the law, the order should fall when the reasons for it are perceived to be erroneous or insufficient. That is the situation in this case, as I view the matter.
I am authorized to state that Mr. Chief Justice Rosen-berry and Mr. Justice Nelson concur in this dissent.